Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aaron Posley petitions for a writ of mandamus, alleging the district court has unduly delayed adjudicating his appeal from a judgment entered in a criminal case by a magistrate judge. He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court issued its final decision on December 23, 2008, 2008 WL 5351898, shortly after Posley filed his mandamus petition. Accordingly, because the district court has recently decided Pos-ley’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.